Greene County, No. 91-CA-65. This cause is pending before the court on the filing of a motion for leave to appeal from the Court of Appeals for Greene County and as a claimed appeal as of right from said court. Upon consideration of appellant’s motion to stay the order of the court of appeals discharging the defendant below during the pendency of the court’s consideration of jurisdiction in this matter, and during any subsequent consideration of an appeal on the merits,
IT IS ORDERED by the court that said motion be, and the same is hereby, granted, effective July 2, 1992.